DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed December 14th, 2021 alongside the Request for Continued Examination filed February 16th, 2022 have been entered. Claims 12-27 remain pending in the application. Applicant’s amendments to the claims have overcome several 112b Rejections previously set forth in the Non-Final Office Action mailed March 8th, 2021 and are hereby withdrawn in light of their correction. However, several matters of 112b remain either unresolved or unaddressed/explained by applicant and are maintained, while several new 112b’s have arisen due to applicant’s amendment.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Notably, claim 12 now recites "a stationary longitudinal fixed bed frame" and thereafter "said first stationary longitudinal fixed bed frame". There's no previously introduced 'a first stationary longitudinal fixed bed frame though there is 'a first frame area being a fixed bed part". There is confusing antecedent basis to the term; clarity or revision is respectfully required.
Regarding claims 12 and 16, the limitations "a fixed cross strut" and "a second cross attached..."/"said cross struts" are respectively recited. There is confusion as to what "a second cross" is (as ‘strut’ appears to be newly crossed out in the claim). Where this further compounds uncertainty as there have yet to be multiple cross struts disclosed under the current amending of applicant's claims. There is a lack of antecedent basis for "said cross struts" since only "a first cross strut" has been set forth in claim 12.
Pertinent to the immediately prior matter above, claim 19 also states "said moving frame has cross struts"/"said cross struts". It is unclear if these cross struts are part or entirely the first cross strut, the indefinite 'said cross struts' of claim 16 (that claim 19 has antecedence for), or an entirely new set of cross struts. There is unclear antecedent basis and the claims are therefore indefinite.
Again, pertinent to the matters immediately above, claim 24 recites the limitation "wherein said cross struts are two spaced-apart cross struts". There is a compounding indefiniteness due to insufficient or confusing antecedent basis as 'said cross struts' (claim 16) appears to itself lack antecedent basis for reasons cited in paragraph 3 above.
Regarding claim 16, the limitation “said cross struts define a length of said fixed bed part” is recited. Given the nature of cross struts to be across some feature, it is unclear how the cross struts a length of said fixed bed part on a literal reading of the claim. The claim appears to be inferring ‘the spacing of/between the cross struts’ defines the length of the fixed bed part. Otherwise the claim should read as ‘said cross struts define a width of said fixed bed part’. For the purposes of examination however, in light of applicant still retaining the ‘length’ consideration, the limitation is construed to read as “the spacing between said cross struts define a length of said fixed bed part”.
Claims 13-16, 20-23, 26, and 27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre AIA ), second paragraph, as being dependent upon a rejected base claim (claim 12).
Claims 17-19, 24, and 25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre AIA ), second paragraph, as being dependent upon a rejected base claim (claims 16 and 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16, 20, 21, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser (German Pat. No. DE10246760B4) in view of Boyle et al. (U.S. Pub. No. 20110239366); hereafter “Boyle”.
Regarding claim 12, Daser discloses (FIGS. 1, 7, and 8) a moving bed (as illustrated in FIGS. 1, 7, and 8; along arrow 7), comprising: a stationary longitudinal fixed bed frame extending over an entire bed length (as conveyed through paragraph 0024; which is correlated but not illustrated as part to ‘2’ or ‘42’ in FIGS. 1, 7, and 8 as “installation surface” [0056])), said first stationary longitudinal fixed bed frame (as illustrated in FIGS. 1, 7, and 8; as conveyed through paragraph 0024) having a fixed cross strut (rightmost 31 above {3}; FIGS. 7 and 8), said cross strut defining a first frame area (above 3; FIGS. 7 and 8) being a fixed bed part (As indicated by the grounding lines under 3 in FIGS. 7 and 8) and delimiting a second frame area (correspondent to 4; FIGS. 7 and 8) adjacent said fixed bed part (As illustrated in FIGS. 7 and 8), said fixed bed part functioning as a resting area for a head and upper body of a person (as illustrated in FIGS. 1, 7, and 8); a moving frame (4; FIGS. 1, 7, and 8) being supported on top of said stationary longitudinal fixed bed frame (as conveyed through paragraph 0024) in said second frame area (as illustrated in FIGS. 1, 7 and 8), said moving frame disposed in a longitudinally movable manner (as illustrated by arrow 7 in FIGS. 1, 7, and 8), said moving frame being shorter than a longitudinal extent of said second frame area; and at least one controllable motor drive (16 or 80; FIGS. 1, 7, and 8) mounted and coupled between said stationary longitudinal fixed {bed} frame (as illustrated in FIGS. 1, 7, and 8, as conveyed through paragraph 0024; where ‘2’ and ‘42’ have been correlated as previously set forth as the attachment of the apparatus to an existing bedframe) and said moving frame (as illustrated in FIGS. 1, 7, and 8 with the drive 16 (or 80 in FIG. 8) connected to the moving frame 4), and said controllable (paragraph 0027: control unit) motor drive (16; FIGS. 1 and 7; 80; FIG. 8) moving said moving frame alternatingly back and forth relative to said stationary fixed frame in a predetermined longitudinal section (paragraph 0020: The movable part is assigned at least one movement drive for generating movements in the longitudinal direction relative to the fixed part according to a time function, such that the movement drive is designed to generate sinusoidal movement sequences”). 
bed does not differ from conventional beds and can be used in any existing bed frame, provided the size of the grating of the old bed is the same as that of the intervertebral disc bed”, Daser does not explicitly disclose an explicit stationary longitudinal fixed bed frame in form.
Regardless, Boyle teaches (FIGS. 3A and 5A-5C) a rectangular, stationary longitudinal fixed bed frame extending over an entire bed length (as illustrated in FIGS. 3A and 5A-5C) that further houses a grating therein ([0025]: “An infill expanse 118 in several embodiments typically comprises a supportive, substantially rigid, substantially open material network… include but are not limited to… grating”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the stationary longitudinal fixed bed of Boyle (as illustrated in FIGS. 3A and 5A-5C) for the conventional bed of Daser (as clarified in [0024]). Where the results would have been predictable as it seems obvious and evident that the Daser reference is stating the bed can be placed in any existing bed frame provided the size of the grating is the same as that of the intervertebral disc bed [0024]; where the nature to ‘be used in’ necessitates some measure of engagement with the bed and the bed frame, by some arbitrary retention means that would be lower than the ‘bed’ to keep said ‘bed’ from falling out the bottom of the bed; where notably, the ‘grating’ of an old bed (the tambour or similar structure) is known to be retained by a lower shelf or ridge and would avail a lower first bed frame as Daser prescribes in paragraph 0024. Wherein the Boyle reference avails such a conventional bed frame that supports grating thereon. The incorporation of the stationary longitudinal fixed bed frame of Boyle would operate as Daser prescribes, while the bedframe of Boyle would continue to support a person thereon. It should be understood that the incorporation of Boyle avails installation surfaces to the systems of Daser and would be correspondent to parts ‘2’ and ‘42’ in FIGS. 1, 7, and 8 of Daser.
Regarding claim 13, Daser in view of Boyle discloses (Daser: FIGS. 1, 7, and 8) the moving bed according to claim 12, wherein said controllable motor drive is disposed on said stationary longitudinal fixed bed frame (as illustrated in FIGS. 1, 7, and 8 through (2) and (42), as conveyed through paragraph 0024; and as set forth in claim 12 above), said controllable motor drive has a push-pull rod (88; FIG. 8) aligned in a longitudinal direction (paragraph 0048: “If only the movement is to take place in the longitudinal direction 7, the pivot lever 88 disengages with its joint 89 from the receptacle 85, which is open at the bottom”) and an electric motor (80; FIGS. 8) that is coupled to said moving frame (4; FIGS. 8) by said push-pull rod (as is eminently clear by the longitudinal translation of arrow 7 in FIGS. 8).
Regarding claim 14, Daser in view of Boyle discloses (Daser: FIGS. 1 and 7) the moving bed according to claim 13, wherein said controllable motor drive includes: said electric motor (80; FIGS. 8) being an electromotive eccentric drive (as clarified in paragraph 0048: “movement drive 80, which drives a disk 87 with a pivot lever 88 eccentrically mounted thereon”) with said push-pull rod being coupled to said moving frame (as illustrated in FIG. 8).
Regarding claim 15, Daser in view of Boyle discloses the moving bed according to claim 12, wherein: at least one of a frequency of a sinusoidal motion sequence at said controllable motor drive or a motor running time is established by said controllable motor drive. Notably, paragraphs 0025 and 0027 recite “according to the doctor’s recommendation and setting the frequency and amplitude” and that “the amplitude and/or frequency can be changed” while paragraph 0028 recites “the frequency setting can extend over several hours”, where paragraph 0022 establishes “generating sinusoidal movement sequences”.
Regarding claim 16, Daser in view of Boyle discloses (Daser: FIGS. 7 and 8; Boyle: FIGS. 3A and 5A-5C) the moving bed according to claim 12, wherein: said stationary longitudinal fixed bed frame has a rectangular base frame (Boyle: as illustrated in FIGS. 3A and 5A-5C); and said fixed bed part (Daser: 3 and 31; FIGS. 7 and 8) includes a second cross {strut} (leftmost 31; FIGS. 7 and 8) attached to said 
Regarding claim 20, Daser in view of Boyle discloses (Daser: FIGS. 1, 7, and 8; Boyle: FIGS. 3A/5A-5C) the moving bed according to claim 12, further comprising flat rigid or flexible supports (both 31 of (3) and (4) in FIGS. 7 and 8) mounted respectively on said fixed bed part of said stationary longitudinal fixed bed frame (Daser: 31 mounted atop 3 in FIGS. 7 and 8; which is part to FIGS. 3A and 5A-5C of Boyle’s combination/contribution) and on said moving frame (31 mounted atop 4 in FIGS. 7 and 8).
Regarding claim 21, Daser in view of Boyle discloses (Daser FIGS. 1, 7, and 8), the moving bed according to claim 20, further comprising: a continuous mattress having a compressible and extensible area (paragraph 0041: “the mattress 5 contains a compressible and expandable part 9”), said continuous mattress being disposed on said flat rigid or flexible support (As illustrated in FIGS. 7 and 8).
Regarding claim 24, Daser in view of Boyle discloses (Daser: FIGS. 7 and 8) the moving bed according to claim 16, wherein said cross struts are two spaced-apart cross struts. Where it is interpreted that the cross struts comprise
Regarding claim 26, Daser in view of Boyle discloses (Daser: FIGS. 7 and 8) the moving bed according to claim 21, wherein said flat rigid or flexible {supports are a slatted frame (31, as illustrated in FIGS. 7 and 8; further clarified in paragraph 0043: “a slatted frame 31 of the fixed part 3 and the movable part 4”).
Regarding claim 27, Daser in view of Boyle discloses (Daser: FIGS. 7 and 8) the moving bed according to claim 26, wherein said mattress is disposed on said slatted frame (as illustrated in FIGS. 7 and 8).
Claims 17, 18, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser in view of Boyle in further view of Guo (U.S. Pub. No. 20070143923), and Official Notice with Tambascio (U.S. Pat. No. 4038710) used as a teaching reference.
Regarding claim 17, Daser in view of Boyle discloses (FIGS. 7 and 8) the moving bed according to claim 16, further comprising rollers (15; FIGS. 7 and 8), said rollers (15) being fastened so that their roller axes extend transversely (as illustrated in FIGS. 7 and 8); and said moving frame is a rectangular moving frame (As illustrated in FIGS. 7 and 8) resting on said rollers in such a way for movement of said moving frame (As illustrated in FIG. 7).
However, Daser does not disclose wherein said rectangular base frame has opposite longitudinal frame parts; wherein at least one of said stationary {longitudinal} fixed {bed} frame or said moving frame are produced from metal profiles; said rectangular base frame has mutually-offset rollers disposed in pairs opposite one another, said rollers are attached to said rectangular base frame of said stationary longitudinal fixed bed frame on said opposite longitudinal frame parts, said mutually-offset rollers are fastened to have roller axes extend transversely; and said moving frame is a rectangular moving frame with longitudinal moving frame parts resting on said mutually-offset rollers for movement of said moving frame.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the enclosed stationary fixed frame (500), mutually offset rollers (430), rectangular base frame configuration (400 and 500), opposite longitudinal frame parts (420), moving frame (300) and retaining parts (380, 382, 390, and 395) of Guo (FIGS. 1, 3B-5) into Daser’s moving frame section (along 4; FIGS. 7 and 8). Where it is observed that both Daser (FIGS. 1, 7, and 8) and Guo (FIGS. 1, 3B-5 and paragraph 0050) are concerned with longitudinal motion of a mattress or mattress section relative to a fixed frame. Where further they both utilize reciprocating motion through an eccentric drive (Daser: FIGS. 7 and 8; paragraph 20; Guo: eccentric drive elements 450, 456, 452, 454 (FIG. 4) with retaining elements 380 and 382 (FIG. 3B) and paragraph 0050). Therefore, the results would 
It would have been simple modification to have incorporated the enclosed stationary fixed frame (500), mutually offset rollers (430), rectangular base frame configuration (400 and 500), opposite longitudinal frame parts (420), moving frame (300) and retaining parts (380, 382, 390, and 395) of Guo (FIGS. 1, and 3B-5) into Daser’s moving frame section (along 4; FIGS. 7 and 8). Wherein the results would have been predictable in light of both Daser and Guo concerning their inventions with oscillating or reciprocating moving mattress sections that operate on rollers through fixed arrangement relative to the stationary fixed frame/base rectangular frame. Where further it is considered that the combination thereof would advantageously reduce noise in the better secured assembly, mitigate ambient oscillation dampening/energy loss and instability through secured elements, and further protect the eccentric motor drive device and prevent impugnment thereon that could damage the eccentric drive or otherwise prevent injury to the user by potential exposure thereto. Wherein the eccentric drive would further invoke modifying features analogous with FIG. 4 of Guo (450, 456, 452, and 454 to appropriately engage the retaining elements 380 and 382 (FIG. 3)).
However, Daser still does not explicitly disclose wherein said stationary fixed frame or said moving frame are produced from metal profiles.

Regarding claim 18, Daser Modified discloses (Guo: FIGS. 1, 3B, and 4) the moving bed according to claim 17, wherein said mutually-offset rollers are positioned toward an inside of said rectangular base frame (Guo: as illustrated in FIGS. 1 and 4); and said moving frame has retaining parts (380, 382, 390, 395; FIG. 3B) disposed on said moving frame to prevent lifting (As illustrated in FIG. 3B), said retaining parts having tracking parts (390 and 395; FIG. 3B) in which said rollers are guided to ensure lateral tracking (paragraph 0050).
Regarding claim 23, Daser Modified discloses (Guo: FIG. 4) the moving bed according to claim 13, wherein said controllable motor drive (as exemplified in Guo: 450; FIG. 4) is disposed on said stationary longitudinal fixed bed frame (Guo: through the rectangular base frame 400; FIG. 4; with the eccentric motor (450) disposed in a lower area of the stationary fixed frame).
Regarding claim 25, Daser Modified discloses (Guo: FIG. 4) the moving bed according to claim 17, wherein said mutually- offset rollers are four rollers. Wherein “said mutually-offset rollers are four rollers” is construed and interpreted as “wherein said mutually-offset rollers comprise four rollers”, and preferably four rollers two of which are respectively opposite each other, are attached to opposite longitudinal parts of the frame”. Where eminently there are at least four rollers demonstrated in Guo (FIG. 4).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser Modified in view of Official Notice taken on fastening mechanisms.
Regarding claim 19, Daser Modified discloses (Guo: FIG. 3B) the moving bed according to claim 18, wherein: said moving frame has cross struts (Guo: along 310 and opposite 310, and 370 in FIG. 3B); said retaining parts (Guo: 380 and 382; FIG. 3B) are angle parts (Guo: as illustrated through 380 and 382; FIG. 3B) that are {fastened} onto said cross struts of said moving frame (Guo: as illustrated in FIG. 3B).
However, Daser Modified does not explicitly disclose wherein the retaining parts are explicitly clamped onto the cross struts. Regardless, official notice is taken that it is equivalent in the art to fasten, weld, or clamp metal elements to each other to establish a secure grip. Where obviously, a clamp would avail more modular assembly of the apparatus over welding while trading off rigidity of the fastening mechanism.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser Modified in further view of itself and Newton (unit) with Newton (unit) used as a teaching reference. 
Regarding claim 22, Daser discloses the moving bed according to claim 21, wherein said controllable motor drive (16/80; FIGS. 1, 7, and 8) is configured such that a force may be applied thereto with little noise in order to move said moving frame, and the force may be transferred to the person via said mattress and said flat rigid or flexible support disposed there above (as conveyed through the arrows 7 in FIGS. 1, 7 and 8).
However, Daser does not explicitly disclose a force of at least 50 kp (kilopond) applied.
	Regardless, Daser discloses the claimed invention except for the motor exerting a force of at least 50kp.  It would have been obvious to one having ordinary skill in the art at the time the invention .
Response to Arguments
Applicant’s arguments, see Remarks (pages , filed December 14th, 2021, with respect to 112b rejection concerning “metal profiles” have been fully considered and are persuasive.  The  112b Rejection directed toward claim 17 concerning “metal profiles” of September 17th, 2021 has been withdrawn. However, while applicant indicates “Claim 16 has been amended to delete the limitation pertaining to the length defined by the cross section” the limitation is not crossed out in the instant set of claims received December 14th, 2021, and therefore such matters of 112b have not been addressed.
Applicant’s arguments with respect to claim(s) 12 (and dependents thereafter) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notably, regarding the ‘stationary longitudinal fixed bed frame’ of claim 12 (see remarks: pages 3-7), while it is considered by examiner that Daser still avails a clearly stated ‘conventional bed frame’ that would be stationary per paragraph 0024 thereof (as set forth in claim 12 above), and that such 
Applicant's arguments filed June 8th, 2021 have been fully considered but they are not persuasive.
Notably, Applicant states (see remarks: page 7, final paragraph) that “The Examiner alleged cross struts are slats that define a mattress support surface and cannot be considered a cross strut of a stationary longitudinal fixed bed frame that extends over an entire length of the entire bed length as required in claim 12”. Examiner does not understand this argument as Examiner noted that the slats where functionally cross-struts in claim 16 of the instant office action, and that they would extend the width of the fixed bed part. Such fixed bed part would be a constituent to the stationary longitudinal fixed bed frame (per the stationary line indicators correspondent to ‘2’ in FIGS. 1 and 7-8). Where the leftmost 31 would define a cross-strut at the longitudinal end of the stationary longitudinal fixed bed frame, and the rightmost 31 of part 3 would define a cross strut at the distal end of the first frame area and delineate the first and second frame areas amongst the stationary longitudinal fixed bed frame as the claim requires.
Examiner does not understand the first half of applicant’s argument and explanation is respectfully requested, however, overall Examiner is not persuaded by applicant’s arguments (remarks: page 7, final paragraph) and still considers that the stationary frame (3) of Daser and the cross struts 
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673      
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/26/2022